Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on September 12, 2020. Claim(s) 1-20 are currently pending and have been examined.

Claim Objections
Claim 4 objected to because of the following informalities: “matrix (70)” Appropriate correction is required. For Examination purposes, the Examiner will interpret the claimed portion as “matrix 
Claim 7, 14, and 20 objected to because of the following informalities:  “for the each examination category”.  Appropriate correction is required. For Examination purposes, the Examiner will interpret the claimed portion as “for each examination category”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites construct a preference matrix for imaging operators based on preference for an imaging operator, construct an availability matrix for imaging operators based on availability, construct a capability matrix for imaging operators based on the capability of the operator and the operator preference and availability, and generate an operator assignment schedule for the imaging systems for assignment of operators. Claims 2-3 recites assigning imagining examination to certain categories and time slots for constructing the preference matrix and constructing the availability matrix.  Claim 4 recites combining the matrices. Claims 5-8 recites manufacturing maps for the scheduled imaging examinations and setting limitations for the map.  
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  That is, other than reciting “an intelligent scheduling controller”, “processor”, and “non-transitory memory” perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the “an intelligent scheduling controller”, “processor”, and “non-transitory memory” language, each of the “construct” functions in the context of this claim encompasses a user constructing a series of 
This judicial exception is not integrated into a practical application because “an intelligent scheduling controller”, “processor”, and “non-transitory memory” is recited at a high-level of generality (i.e., “For example, as shown in FIG. 2, intelligent scheduling controller 40 may be embodied as a component of a scheduling server 140 that is accessible via a workstation 141 or alternatively, may be a sole controller of workstation 141 or the like (e.g., a laptop or a tablet)” (See Specification in Paragraph [0067]), and “A machine-readable storage medium may include any mechanism for storing information in a form readable by a machine, such as a personal or laptop computer, a server, or other computing device. Thus, a machine-readable storage medium may include read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, and similar storage media” (See Specification in Paragraph [00114]). These limitations do not integrate the judicial exception into a practical application because they merely recite insignificant, extra-solution activity of displaying results of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.
Claims 9-15 and 20, and 16-19 recite functions that mirror the steps set outlined above in claims 1-12.  These limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as explained above with respect to claim 1 but for the recitation of generic computer components.  As explained above in the claim interpretation section, the variously claimed “processor”, and “non-transitory machine-readable storage medium” and “a processor” and “non-transitory memory”.  Other than reciting generic computer components for performing the process, nothing in the claim precludes the steps from practically being performed by a user with pen and paper as explained above with respect to claims 1-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 9-10, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over DelMonego et al. (U.S. Patent Pre-Grant Publication No. 2006/0184943) in view of Stonefield et al. (U.S. Patent Pre-Grant Publication No. 2014/0063219).
As per independent claim 1, DelMonego discloses an intelligent scheduling controller for optimizing assignments of a plurality of imaging operators to operate a plurality of imaging systems in accordance with a plurality of scheduled imaging examinations, the intelligent scheduling controller, comprising a processor and a non-transitory memory configured to: 
While DelMonego teaches the controller as described above, DelMonego may not explicitly teach construct an operator preference matrix including an array of operator preference entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination.
Stonefield teaches a controller for construct an operator preference matrix including an array of operator preference entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination (See Paragraphs [0013]-[0014]: A user profile possesses the operator’s collection of information relating to a medical imaging system that possesses predetermined operational settings of a medical imaging system that are designated or selected from a number of potential operational settings, and that the process can utilize multiple profiles 
As per claim 2, DelMonego/Stonefield discloses the controller of claim 1 as described above. DelMonego further teaches assign each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting the current and future types of procedures to encompass assign each scheduled imaging examination to one of a plurality of examination categories.); and construct the array of operator preference entries by the imaging operators and the plurality of examination categories representing the scheduled imaging examinations (See Paragraph [0016]: The predetermined 
As per claim 3, DelMonego/Stonefield discloses the controller of claim 1 as described above. DelMonego further teaches assign each scheduled imaging examination to one of a plurality of time slots (See Paragraph [0026]: A display image can be provided by the system and a time slot can be indicated for the patient based on the time that the patient is scheduled for the examination which the Examiner is interpreting to encompass the claimed portion.); and construct the array of operator availability entries by the imaging operators and the plurality of time slots representing the scheduled imaging examinations (See Paragraph [0024]: Repositories contain data indicating patient location, patient identification information and medical records, a time a procedure was started, procedure status and procedure priority, which the Examiner is interpreting to encompass the claimed portion as the repositories are able to collect and construct the information for time slots.).
As per claim 5, DelMonego/Stonefield discloses the controller of claim 1 as described above. DelMonego further teaches based on the operator capability entries, derive a map of the scheduled imaging examinations to the image operators (See Paragraph [0026]: A display image presents an overall view of activities and the status of activities and resources and the display provides the indication, which the Examiner is interpreting the display image, displaying overall view of activities and status of activities to encompass operator capability entries, derive a map of the scheduled imaging examinations to the image operators.).
As per claim 7, DelMonego/Stonefield discloses the controller of claim 1 as described above. DelMonego further teaches assign each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the claimed portion.); and based on the assignment to examination categories and each operator's preference for each examination category, derive a map of operator preferences for each combination of operator number and scheduled examination number (See Paragraphs [0016]-[0017]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment and the system can display image including user desired information, which the Examiner is interpreting to encompass the claimed portion.); and wherein a generation of the operator assignment schedule includes the processor and the non-transitory memory being configured to: 
As per independent claim 9, DelMonego discloses a non-transitory machine-readable storage medium encoded with instructions for execution by a processor for generating optimized assignments of a plurality of imaging operators to operate a plurality of imaging systems in accordance with a plurality of scheduled imaging examinations, the non-transitory machine-readable storage medium comprising instructions to: construct an operator availability matrix including an array of operator availability entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator availability entry represents a systematic quantification of an availability for the corresponding operator to perform the corresponding scheduled imaging examination (See Paragraph [0016]: A resource monitoring system in conjunction with information management unit employs information acquired from 
While DelMonego teaches the computer-readable medium as described above, DelMonego may not explicitly teach construct an operator preference matrix including an array of operator preference entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination.
Stonefield teaches a computer-readable medium to construct an operator preference matrix including an array of operator preference entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination (See Paragraphs [0013]-[0014]: A user profile possesses the operator’s collection of information relating to a medical imaging system that possesses predetermined operational settings of a medical imaging system that are designated or selected from a number of potential operational settings, and that the process can utilize multiple profiles of an operator and other operators, which the Examiner is interpreting the predetermined operational settings to encompass the operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination.). It would have been obvious to one of ordinary skill in the art 
As per claim 10, DelMonego/Stonefield discloses the computer-readable medium of claim 9 as described above. DelMonego further teaches assign each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting the current and future types of procedures to encompass assign each scheduled imaging examination to one of a plurality of examination categories.); and construct the array of operator preference entries by the imaging operators and the plurality of examination categories representing the scheduled imaging examinations (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the 
As per claim 12, DelMonego/Stonefield discloses the computer-readable medium of claim 9 as described above. DelMonego further teaches based on the operator capability entries, derive a map of the scheduled imaging examinations to the image operators (See Paragraph [0026]: A display image presents an overall view of activities and the status of activities and resources and the display provides the indication, which the Examiner is interpreting the display image, displaying overall view of activities and status of activities to encompass operator capability entries, derive a map of the scheduled imaging examinations to the image operators.).
As per claim 14, DelMonego/Stonefield discloses the computer-readable medium of claim 9 as described above. DelMonego further teaches assign each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: A resource monitoring system in conjunction with information management unit employs information 
As per independent claim 16, DelMonego discloses an intelligent scheduling controller for optimizing assignments of a plurality of imaging operators to operate a plurality of imaging systems in accordance with a plurality of scheduled imaging examinations, the intelligent imaging scheduling method comprising a processor and a non-transitory memory: constructing an operator availability matrix including an array of operator availability entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator availability entry represents a systematic quantification of an availability for the corresponding operator to perform the corresponding scheduled imaging examination (See Paragraph [0016]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types 
While DelMonego teaches the method as described above, DelMonego may not explicitly teach constructing an operator preference matrix including an array of operator preference entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination.
Stonefield teaches a method for constructing an operator preference matrix including an array of operator preference entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination (See Paragraphs [0013]-[0014]: A user profile possesses the operator’s collection of information relating to a medical imaging system that possesses predetermined operational settings of a medical imaging system that are designated or selected from a number of potential operational settings, and that the process can utilize multiple profiles of an operator and other operators, which the Examiner is interpreting the predetermined operational settings to encompass the operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of DelMonego to include constructing an operator preference matrix including an array of operator preference entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator preference entry represents a systematic quantification of a preference for a 
As per claim 17, DelMonego/Stonefield discloses the method of claim 16 as described above. DelMonego further teaches assigning each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting the current and future types of procedures to encompass assign each scheduled imaging examination to one of a plurality of examination categories.); and constructing the array of operator preference entries by the imaging operators and the plurality of examination categories representing the scheduled imaging examinations (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the claimed portion as the predetermined information can be utilized to in the scheduling portion.); and the constructing of the operator availability matrix includes the processor and the non- transitory memory: assigning each scheduled imaging examination to one of a plurality of time slots (See Paragraph [0026]: A display image can be provided by the system and a time slot can be indicated for the patient .
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DelMonego et al. (U.S. Patent Pre-Grant Publication No. 2006/0184943) in view of Stonefield et al. (U.S. Patent Pre-Grant Publication No. 2014/0063219) in further view of Venkataramani et al. (U.S. Patent Pre-Grant Publication No. 2019/0303743).
As per claim 4, DelMonego/Stonefield discloses the controller of claim 1 as described above. DelMonego/Stonefield may not explicitly teach perform an element-wise multiplication of the operator preference matrix and the operator availability matrix.
Venkataramani teaches a controller to perform an element-wise multiplication of the operator preference matrix and the operator availability matrix (See Paragraph [0069]: The architectural parameters of a compute intensive tile may be the number of rows, columns, and lanes in the multiple dimensional processing array, and/or the sizes of the left, top, bottom, and/or auxiliary memories can be used for matrix multiplications, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of DelMonego/Stonefield’s collected information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the controller of 
As per claim 11, DelMonego/Stonefield discloses the computer-readable medium of claim 9 as described above. DelMonego/Stonefield may not explicitly teach perform element-wise multiplication of the operator preference matrix and the operator availability matrix.
Venkataramani teaches a computer-readable medium to perform element-wise multiplication of the operator preference matrix and the operator availability matrix (See Paragraph [0069]: The architectural parameters of a compute intensive tile may be the number of rows, columns, and lanes in the multiple dimensional processing array, and/or the sizes of the left, top, bottom, and/or auxiliary memories can be used for matrix multiplications, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of DelMonego/Stonefield’s collected information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of DelMonego/Stonefield to include perform an element-wise multiplication of the operator preference matrix and the operator availability matrix as taught by Venkataramani. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DelMonego/Stonefield with Venkataramani with the motivation of integrating further in computer processing (See Background of Venkataramani in Paragraph [0003]).
As per claim 18, DelMonego/Stonefield discloses the method of claim 16 as described above. DelMonego/Stonefield may not explicitly teach perform element-wise multiplication of the operator preference matrix and the operator availability matrix.
Venkataramani teaches a method to perform element-wise multiplication of the operator preference matrix and the operator availability matrix perform element-wise multiplication of the operator preference matrix and the operator availability matrix (See Paragraph [0069]: The architectural parameters of a compute intensive tile may be the number of rows, columns, and lanes in the multiple dimensional processing array, and/or the sizes of the left, top, bottom, and/or auxiliary memories can be used for matrix multiplications, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of DelMonego/Stonefield’s collected information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of DelMonego/Stonefield to include perform an element-wise multiplication of the operator preference matrix and the operator availability matrix as taught by Venkataramani. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DelMonego/Stonefield with Venkataramani with the motivation of integrating further in computer processing (See Background of Venkataramani in Paragraph [0003]).
Claims 6, 8, 13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DelMonego et al. (U.S. Patent Pre-Grant Publication No. 2006/0184943) in view of Stonefield et al. (U.S. Patent Pre-Grant Publication No. 2014/0063219) in further view of Sigo et al. (U.S. Patent Pre-Grant Publication No. 2007/0106532).
As per claim 6, DelMonego/Stonefield discloses the controller of claims 1 and 5 as described above. DelMonego/Stonefield may not explicitly teach apply a limitation to the map of the scheduled imaging examinations to the image operators; and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator.
Sigo teaches a controller to apply a limitation to the map of the scheduled imaging examinations to the image operators (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters to encompass apply a limitation to the map.); and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters ability to set specific limits to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the controller of DelMonego/Stonefield to include apply a limitation to the map of the scheduled imaging examinations to the image operators; and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator as taught 
As per claim 8, DelMonego/Stonefield discloses the controller of claims 1 and 7 as described above. DelMonego/Stonefield may not explicitly teach apply a limitation to the at least one of the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories; and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator. 
Sigo teaches a controller to apply a limitation to the at least one of the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters to encompass apply a limitation to the map.); and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system 
As per claim 13, DelMonego/Stonefield discloses the computer-readable medium of claims 9 and 12 as described above. DelMonego/Stonefield may not explicitly teach apply a limitation to the map of the scheduled imaging examinations to the image operators, wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator.
Sigo teaches a computer-readable medium to apply a limitation to the map of the scheduled imaging examinations to the image operators (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters to encompass apply a limitation to the map.), wherein the limitation represents a maximum number of simultaneous scheduled imaging examination 
As per claim 15, DelMonego/Stonefield discloses the computer-readable medium of claims 9 and 14 as described above. DelMonego/Stonefield may not explicitly teach apply a limitation to the at least one of the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories, wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator.
Sigo teaches a computer-readable medium to apply a limitation to the at least one of the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories (See Paragraphs [0032]-[0033]: System 
As per claim 19, DelMonego/Stonefield discloses the method of claim 16 as described above. DelMonego further teaches based on the operator capability entries, deriving at least one 
While DelMonego/Stonefield teaches the method as described above, DelMonego/Stonefield may not explicitly teach applying a limitation to the at least one of the map of the scheduled imaging examinations to the image operators, wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator.
Sigo teaches a method for applying a limitation to the at least one of the map of the scheduled imaging examinations to the image operators (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters to encompass apply a limitation to the map.), wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous 
As per claim 20, DelMonego/Stonefield discloses the computer-readable medium of claim 9 as described above. DelMonego further teaches assigning each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the claimed portion.); and based on the assignment to examination categories and each operator's preference for each examination 
While DelMonego/Stonefield teaches the computer-readable medium as described above, DelMonego/Stonefield may not explicitly teach applying a limitation to the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories, wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator.
Sigo teaches a computer-readable medium for applying a limitation to the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters to encompass apply a limitation to the map.), wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters ability to set specific limits to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fitz (U.S. Patent Pre-Grant Publication No. 2014/0244280), describes a system and method of providing users with pricing and availability options associated with medical, dental and/or veterinary procedures that can alert the selected care provider to approve the request for the selection date, Larsen et al. (U.S. Patent Pre-Grant Publication No. 2006/0047552), describes a method and apparatus for use with a resource scheduling system that includes a schedule that associates resource time slots with scheduled client matters and associates scheduled recall procedures with schedule times, Qu (“Development of appointment scheduling rules for open access scheduling”), describes mathematical models and quantitative procedures are developed to optimize critical parameters in open access scheduling and the general guidelines to choose appropriate parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626